PER CURIAM:
Janie K. Thomas and Orville Thomas appeal the district court’s orders dismissing their tort action and denying their motion to alter or amend judgment under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Thomas v. Dick Corp., No. CA-04-1205 (S.D.W.Va. Feb. 24 and Mar. 31, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED